DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                 U.S. BANK NATIONAL ASSOCIATION,
  as Trustee for the Structured Asset Investment Loan Trust Mortgage
               Pass-Through Certificates, Series 2004-10,
                               Appellant,

                                   v.

       FREDERICK G. VERRAN a/k/a FREDERICK VERRAN,
                         Appellee.

                             No. 4D18-2091

                             [June 6, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 15000567.

  Sarah T. Weitz of Weitz & Schwartz, P.A., Fort Lauderdale, for
appellant.

  Gary M. Murphree of AM Law LLC, Miami, and Bruce R. Jacobs of
Wedderburn & Jacobs, P.A., Hollywood, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.